DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 8/21/2020, 12/29/2020 and 1/21/2021 have been considered by the Examiner.
Drawings
The drawing filed 6/9/2020 are accepted by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (2009/0119050) in view of Hinderling (EP 3660451 A1).
With respect to claim 1, Hayashi discloses: A surveying instrument [ taught by figure 3 ] comprising: a surveying instrument main body having a reference optical axis [ taught by instrument main body (5) in figure 1 ], a measuring direction image pickup module which acquires a first image including an object along a first image pickup optical axis having a known relationship with said reference optical axis [ taught by photodetections elements (22 and 24) ], a distance measuring unit for irradiating a distance measuring light and measuring a [ taught by distance measuring unit (8) ], a projecting direction detecting module for detecting a projecting direction of said distance measuring light [ taught by the horizontal and elevation angle calculating unit (31) ], a time detector for generating a signal of a reference time [ a part of the measured distance calculating unit in that distance is a function of time-of-arrival ], a downward image pickup module which acquires a second image along a second image pickup optical axis extending downward at a predetermined angle with respect to said reference optical axis, an attitude detector for detecting a tilt of said surveying instrument main body [ taught by the tilt analyzing unit (36) ], a display unit [ taught by the display unit (38) ] and an arithmetic control module [ taught by control unit (11) ], wherein said arithmetic control module is configured to control said display unit in such a manner that a vertical lower position is shown on said second image based on a detection result of said attitude detector, acquire said first images and said second images at the predetermined time intervals, detect a change between at least either said first images or said second images, associate said change between said images and the detection results of said distance measuring unit and said projecting direction detecting module with each other based on said reference time, and determine a measuring point of said object with respect to said vertical lower image.
Hayashi does not explicitly teach a downward image pickup module which acquires a second image along a second image pickup optical axis extending downward at a predetermined angle with respect to said reference optical axis wherein said arithmetic control module is configured to control said display unit in such a manner that a vertical lower position is shown on said second image based on a detection result of said attitude detector, acquire said first images and said second images at the predetermined time intervals, detect a change between at least either said first images or said second images, associate said change between said images and the detection results of said distance measuring unit and said projecting direction detecting module with each other based on said reference time, and determine a measuring point of said object with respect to said vertical lower image.
Figure 1 of Hinderling teaches a module (1) attached to a measuring device like that disclosed by Hayashi wherein the module captures a downward image of a reference mark (4).
Hinderling further states “…This ground point can in particular be measured in an outer coordinate system and thus have a known position in the outer coordinate system, so that this ground point is suitable for locating the measuring device in relation to the outer coordinate system, for example a ground mark, a measuring point or measuring point, a fixed point or geodetic reference point, or also a temporary, local reference marking on a construction site, etc…”
It would have been obvious to have combined the module of Hinderling with the survey device of Hayashi because the use of the module eliminates the need to precisely locate the survey device above the marking point. For example, the translations states “…The present invention can help reduce these problems. In particular, the invention can be used to avoid errors in these manual tasks and / or to improve the accuracy of the stationing - and thus also of the measurements based thereon. In particular, non-surveying experts, such as polishers or other craftsmen, should also be taken away from the "fear" of setting up a highly developed surveying device, such as a total station or a TPS…”
	The claim language reciting “…wherein said arithmetic control module is configured to control said display unit in such a manner that a vertical lower position is shown on said second image based on a detection result of said attitude detector, acquire said first images and said second images at the predetermined time intervals, detect a change between at least either said first images or said second images, associate said change between said images and the detection results of said distance measuring unit and said projecting direction detecting module with each other based on said reference time, and determine a measuring point of said object with respect to said vertical lower image…”  would have been obvious because it reads on the 
	With respect to claim 2, the translation of Hinderling states “…With the location provided by the module, the measuring device can thus establish a reference to an external coordinate system in which the ground point is known and can carry out its measurements in relation to this external coordinate system…” and “…Another aspect that can be improved with the present invention is a stationing of the measuring device with determination of the position coordinates and orientation of the instrument. Especially in the case of free stationing, i.e. a set-up without a floor point, another free stationing, which is complex to implement, can be avoided for repeated set-ups at the same location by placing a floor mark under the stationed device after an initial free stationing, e.g. an impact anchor, a color marking, a fixed target plate, a sticker, a notch, etc. This set floor mark can then be used in subsequent stationings in accordance with the present invention, and thus simplify the subsequent stationings and also make them safer…”
	The use of a fixed target plate to reference the measuring device to an external coordinate system suggests the subject matter of claim 2 to a skilled artisan.
	Claim 3 is suggested to a skilled artisan by figure 6 of Hinderling.
	Claims 4-6 would have been obvious because averaging data was known to smooth out anomalies.
			                  Other Cited Prior Art
	Soubra et al (2012/0330601) and Ohtomo et al (2017/0227357) teach the general state and level of skill in the art.
	Hinderling (2020/0166340) is the United States Patent Application Publication of Hinderling (EP 3660451 A1).
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645